Case 2:20-cv-05027-CBM-AS Document 90 Filed 04/28/21 Page 1 of 9 Page ID #:1571



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     BLACK LIVES MATTER LOS                    Case No.: CV 20-5027 CBM(ASx)
       ANGELES, et al.,
12
              Plaintiff,                         AMENDED ORDER RE: RULING
13                                               ON PLAINTIFFS’ APPLICATION
       vs.                                       FOR TEMPORARY
14                                               RESTRAINING ORDER [71][75]
       CIY OF LOS ANGELES, et al.,
15
              Defendant.
16
17
18
19
20
             The matter before the Court is Defendants’ Motion to Dissolve or Clarify
21
       pursuant to Fed. R. Civ. P. 65(b)(4), in the interim, Motion to stay the Temporary
22
       Restraining Order (“TRO”), or in the alternative, Motion to stay TRO pending
23
       emergency appellate relief. (Dkt. 75.) In this case, notice was given and
24
       Defendants had an opportunity to be heard during the April 15, 2021, hearing.
25
       Therefore, Rule 65(b)(4) does not apply. Accordingly, Defendants’ Motion is
26
       denied. However, the parties have now met and conferred, and agreed that the
27
       Court’s previous order should be modified.
28

                                                 1
Case 2:20-cv-05027-CBM-AS Document 90 Filed 04/28/21 Page 2 of 9 Page ID #:1572



1                                          BACKGROUND
2             This putative class action concerns the response of the Los Angeles Police
3      Department (“LAPD”) to protests and demonstrations which occurred throughout
4      Los Angeles in the wake of the death of George Floyd. Subsequently, Plaintiffs’
5      filed a TRO on June 24, 2020, seeking to enjoin LAPD from using projectiles or
6      baton strikes to disperse or control crowds, limit Defendants’ cite and release time
7      frame to 15 minutes, limit detentions to no more than 30 minutes, and require
8      Defendants to adhere to CDC guidelines when keeping protestors held in buses.
9             Plaintiffs’ filed this second TRO in light of recent protests in Echo Park that
10     occurred on March 25, 2021. Plaintiffs allege LAPD “fired on non-violent
11     protestors with 40 mm and 37 mm weapons.”1 Two weeks prior, at the Breonna
12     Taylor solidarity protest, Plaintiffs allege that LAPD struck a member of the press
13     in the back and as a result, he was rendered unconsciousness and suffered a
14     concussion. Plaintiffs seek to enjoin the LAPD’s use of 40mm and 37mm less-
15     lethal launchers in public demonstrations except when deployed by officers that
16     are properly trained. Plaintiff also seek to restrict LAPD from aiming the weapons
17     at the upper bodies of demonstrators at close range within five feet.
18            On April 15, 2021, the Court held a status conference. Subsequent to the
19     status conference, as ordered by the Court, Defendants submitted video evidence
20     showing how to load and use the 40mm less-lethal launcher and a video of officers
21     simulating a “skirmish line” while using the 37mm less-lethal launcher.
22     Defendants also submitted LAPD’s Use of Force Tactics Directive, which includes
23     the Department’s policy and protocols for using the 37mm and 40mm less-lethal
24     launchers. (Dkt. 65.) The Court also considered Plaintiffs’ Supplemental filing, a
25
26
27     1
         The 37mm Foam Baton Round consists of five foam rubber projectiles that are discharged at
28     once. The 40mm Less-Lethal Launcher has a rifled barrel that uses a single foam projectile.
       (Exh. 3, p. 73.)
                                                     2
Case 2:20-cv-05027-CBM-AS Document 90 Filed 04/28/21 Page 3 of 9 Page ID #:1573



1      declaration of a journalist that who attended the Echo Park demonstration, that
2      was submitted after the status conference. (Dkt. 68.)
3                                        JURISDICTION
4            The Court has jurisdiction over this action pursuant to 42 U.S.C. § 1983 and
5      28 U.S.C. § 1343.
6                                      LEGAL STANDARD
7            The standard for issuing a TRO requires the party seeking relief to show (1)
8      that he is likely to succeed on the merits, (2) that he is likely to suffer irreparable
9      harm in the absence of injunctive relief, (3) that the balance of equities tips in his
10     favor, and (4) that injunctive relief is in the public interest. See Winter v. Nat. Res.
11     Def. Council, 555 U.S. 7, 20 (2008). Under this standard, “serious questions
12     going to the merits and a balance of hardships that tips sharply towards the
13     plaintiff can support the issuance of a preliminary injunction, so long as the
14     plaintiff also shows that there is a likelihood of irreparable injury and that the
15     injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d
16     1127, 1135 (9th Cir. 2011) (internal quotations omitted). Temporary restraining
17     orders “should be restricted to serving their underlying purpose of preserving the
18     status quo and preventing irreparable harm just so long as is necessary to hold a
19     hearing, and no longer.” Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1131
20     (9th Cir. 2006).
21                                         DISCUSSION
22     A.    Request for Judicial Notice
23           Plaintiffs’ request that this Court take judicial notice of three exhibits: 1) An
24     Independent Examination report of the Los Angeles Police Department 2020
25     Protest Response, 2) A report prepared by the National Police Foundation, titled
26     “A Crisis of Trust,” and 3) A report issued by the Los Angeles Police Department
27     titled “Safe LA 2020 Civil Unrest After Action Report.”
28

                                                    3
Case 2:20-cv-05027-CBM-AS Document 90 Filed 04/28/21 Page 4 of 9 Page ID #:1574



1            Exhibit 1 is a report made available on the City of Los Angeles, City Clerk
2      website that analyzed LAPD’s crowd control tactics and compliance with existing
3      departmental policies during the demonstrations resulting from the death of
4      George Floyd. The report indicates that people were “struck in the face and head”
5      by 37 mm and 40 mm munitions, which caused “significant injuries.” Exhibit 2
6      summarizes findings and recommendations of LAPD’s tactics and policies and
7      Exhibit 3 is a review of the LAPD’s action after the June 2020 demonstrations.
8            The City of Los Angeles and Los Angeles Police Department are
9      government entities and the documents Plaintiffs attach as exhibits are publicly
10     available online. Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998-99 (9th Cir.
11     2010) (holding that courts may take judicial notice of official information posted
12     on a government website if its accuracy is undisputed). The Court grants
13     Plaintiffs’ request to take judicial notice of Exhibits 1, 2 and 3.
14     B.    Likelihood of Success on the Merits
15           Fourth Amendment excessive force claims are analyzed under the
16     framework outlined by the Supreme Court in Graham v. Connor, 490 U.S. 386
17     (1989). Donovan v. Phillips, 685 Fed. App’x. 611, 612 (9th Cir. 2017). Under
18     Graham, all claims of excessive force by law enforcement should be analyzed
19     under the Fourth Amendment’s “reasonableness” standard. Davis v. City of Las
20     Vegas, 478 F.3d 1048, 1054 (9th Cir. 2007). “This analysis requires balancing the
21     nature and quality of the intrusion on a person’s liberty with the countervailing
22     governmental interests at stake to determine whether the force used was
23     objectively reasonable under the circumstances.” Id. (internal quotation marks
24     omitted).
25           “Reasonableness” of a given use of force must be measured from the
26     perspective of a reasonable officer on the scene and must appreciate the “split-
27     second judgments” that officers must often make. Graham, 490 U.S. at 396. The
28     Ninth Circuit has held that it was unreasonable to use pepper spray and projectiles

                                                   4
Case 2:20-cv-05027-CBM-AS Document 90 Filed 04/28/21 Page 5 of 9 Page ID #:1575



1      against individuals “who were suspected of only minor criminal activity, offered
2      only passive resistance, and posed little to no threat of harm to others.” Nelson v.
3      City of Davis, 685 F.3d 867, 884-87 (9th Cir. 2012)
4             The Plaintiffs provide evidence in the form of declarations and videos that
5      LAPD likely violated Plaintiffs’ Fourth Amendment rights by using less-lethal
6      launchers (37mm and 40mm) against Plaintiffs who state that they were peacefully
7      demonstrating (or reporting on the demonstrations) at Echo Park on March 25,
8      2021, and the Breonna Taylor solidarity protest on or around March 11, 2021,
9      when they suffered injuries from less-lethal projectiles.2 Dkt. No. 58-7 ¶ 2, Exh.
10     13, 14 (shot by a “less lethal projectile” in the right arm between the elbow and
11     shoulder and partner was shot in the abdomen “at close range”); Dkt. No. 58-3 ¶¶
12     2-3, Exh. 7 (shot by a “less-lethal munition” in the back while filming the
13     demonstration and walking away from the area); Dkt. No. 58-4 ¶ 3, Exh. 8, 9
14     (LAPD firing “less lethal projectiles” at “less than a two feet distance” of the
15     protestors “aim[ed] directly at [their] upper body); Dkt. No. 58-8 ¶ 2, Exh. 15
16     (shot by a “less lethal projectile at the left side of my abdomen at close range”).
17            Defendant’s Use of Force policy states that Less-Lethal force options are
18     only permissible when:
19
                      An officer reasonably believes that suspects or subjects in a
20
              crowd are violently resisting a lawful order to disperse or poses an
21
22
23
       2
         Exhibit 4 is a Declaration of Christina Astorga who participated in a demonstration that
24
       occurred on August 21, 2020, who received injuries as a result from the officers use of the less-
25     lethal launchers and Exhibit 5, a video of the demonstration which depicts the officers using
       less-lethal projectiles.
26
       The Declaration of Andrew Guerrero, who participated in a downtown Los Angeles protest on
27     August 26, 2020, declares that he was injured from the officers’ use of the less-lethal munition
28     and further states LAPD fired the launcher without “providing any opportunity to disperse.”
       (Dkt. No. 58-6 ¶ 3, 4)
                                                        5
Case 2:20-cv-05027-CBM-AS Document 90 Filed 04/28/21 Page 6 of 9 Page ID #:1576



1            immediate threat of violence or physical harm. . . . [M]ere non-
2            compliance do[es] not alone justify the use of Less-Lethal force. . . .
3
       LAPD Use of Force-Tactics Directive.
4
             The recommended deployment range for the 37mm launcher is 10 feet to 50
5
       feet from the front of the crowd and the recommended deployment range for the
6
       40mm is five feet (up to 110 feet for the effective deployment range). Id. The
7
       video evidence shows that the less-lethal launchers were used in close range of the
8
       Plaintiffs, which likely caused significant injuries. The Court finds Plaintiffs have
9
       shown a likelihood of success on their Fourth Amendment claim.
10
       C.    Irreparable Harm
11
             Plaintiffs must demonstrate that they are likely to suffer irreparable harm in
12
       the absence of an injunction. Plaintiffs argue that an injunction is warranted “in
13
       light of the potential for serious injuries the LAPD continues to cause” and the
14
       “potential[] lethal injuries.”
15
             Irreparable injury is not presumed by the Court upon a showing of a
16
       likelihood of success on the merits. Herb Reed Enters., LLC v. Fla. Ent. Mgmt.,
17
       736 F.3d 1239, 1248-49 (9th Cir. 2013). A party seeking injunctive relief must
18
       proffer evidence sufficient to establish a likelihood of irreparable harm. Id. at
19
       1251. “To demonstrate irreparable injury as to their Fourth Amendment injury
20
       here, Plaintiffs must demonstrate a likelihood, not a mere possibility, of future
21
       irreparable injury of the same character.” Downes-Covington v. Las Vegas Metro.
22
       Police Dep’t, 2020 U.S. Dist. LEXIS 240330, at *35 (D. Nev. Dec. 17, 2020).
23
             Here, Plaintiffs provide evidence of past and recent demonstrations since
24
       the death of George Floyd involving Officer Derek Chauvin, in which Defendants
25
       used less-lethal munition on protestors who do not appear to be violently resisting
26
       or posing an immediate threat of violence or physical harm. Plaintiffs state that
27
       the trial of Derek Chauvin is expected to reach a verdict between April 19, 2021,
28

                                                  6
Case 2:20-cv-05027-CBM-AS Document 90 Filed 04/28/21 Page 7 of 9 Page ID #:1577



1      and April 23, 2021, and as a result, Plaintiffs will plan protest and demonstrations
2      that will likely be widespread and substantial. (Decl. Abdullah ¶ 3.) As of the
3      writing of this Order, closing arguments in the Derek Chauvin case are set for
4      today, Monday, April 19, 2021. It is reasonable to believe that demonstrations will
5      continue. The Court finds that Plaintiffs have shown a likelihood of irreparable
6      injury. See, e.g., Abay v. City of Denver, 445 F. Supp. 3d 1286, 1294 (D. Colo.
7      2020) (granting-in-part a TRO and enjoining officers from discharging Kinetic
8      Impact Projectiles (“KIPs”) and all other “non- or less-lethal projectiles” to target
9      the head, pelvis, or back, and from shooting KIPs indiscriminately into a crowd).
10     D.     Balance of the Equities and the Public Interest
11            In their Motion to Strike, Defendants argue that enjoining officers from
12     using crowd control tools to protect the rights of those who wish to lawfully
13     exercise their First Amendment rights, as well as the safety and security of the
14     public, is harmful. Plaintiffs assert the “balance of interest” tips strongly in their
15     favor because Defendants’ “indiscriminate” use of less-lethal launchers are
16     commonly fired on bystanders or non-violent and distant protestors.3
17            When the government is a party, these last two factors of the standard for
18     issuing a TRO merge. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th
19     Cir. 2014). Plaintiffs must identify the harm that a TRO might cause a Defendant
20     and weigh it against the injury to a Plaintiffs. Lavan v. City of Los Angeles, 2011
21     U.S. Dist. LEXIS 46030, at *13 (C.D. Cal. Apr. 22, 2011). As to public interest,
22     “it is always in the public interest to prevent the violation of a party’s
23     constitutional rights.” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012)
24            Here, Plaintiffs’ TRO does not discuss potential harm to Defendants, but the
25     Court considered potential harm to Defendants in issuing this order. There is a
26
27     3
         See Los Angeles Times, LAPD Projectiles Fired at Lakers Crowd Causes Severe Injuries (Oct.
28     15, 2020), available at: https://www.latimes.com/california/story/2020-10-15/lapd-projectiles-
       gruesome-injuries-lakers-celebration.
                                                      7
Case 2:20-cv-05027-CBM-AS Document 90 Filed 04/28/21 Page 8 of 9 Page ID #:1578



1      strong interest in preserving a person’s First Amendment rights, including the right
2      of peaceful assembly. On balance, Plaintiffs’ requested relief is tailored to
3      restricting LAPD’s use of less-lethal launchers on peaceful protestors and those
4      who are documenting the demonstrations. Plaintiffs’ tailored request does not
5      seek to ban LAPD’s crowd control tactics; their request limits LAPD’s use of the
6      launchers in order to ensure that the safety of the protestors and the officers can
7      both be achieved.
8                                         CONCLUSION
9             Accordingly, Defendants’ Request to Strike Plaintiffs’ TRO and, in the
10     alternative, additional time to file opposition is DENIED. The Court’s previous
11     Order is modified as follows:
12            1. LAPD is restricted from using the 40mm and 37mm launchers in public
13     demonstrations except by officers who successfully completed Department
14     training and meet all annual qualification requirements on the weapons;
15            2. An officer may use 40mm less-lethal munitions only when the officer
16     reasonably believes that a suspect is violently resisting arrest or poses an
17     immediate threat of violence or physical harm. The use of 40mm less-lethal
18     munitions should be preceded by a warning, if feasible;
19            3. An officer may use 37mm less-lethal munitions as a crowd control tool
20     only with the prior approval of the incident commander and only when a dispersal
21     order has been issued, unless immediate action is necessary to stop violence, to
22     ensure public safety and restore order. A warning to disperse must be given,
23     consistent with all of the dispersal order requirements set forth in LAPD Use of
24     Force – Tactics Directive No. 11.1, and then the officer may fire the 37 mm at the
25     ground 5 to 10 feet in front of the crowd. The 37 mm may not be used as a target
26     specific munition unless absolutely necessary to prevent imminent serious bodily
27     injury to the officer or others.
28

                                                  8
Case 2:20-cv-05027-CBM-AS Document 90 Filed 04/28/21 Page 9 of 9 Page ID #:1579



1            4. The 40mm launcher must not be used to target the head, neck, face, eyes,
2      kidneys, chest, groin or spine of a person.
3            5. The 40 mm and 37 mm launchers should be fired at a distance of five feet
4      or greater from another person, unless an officer or other person is attacked and
5      there is a threat of imminent serious harm.
6            This order supersedes the Order re TRO issued on April 19, 2021.
7
8
9            IT IS SO ORDERED.
10
11
12           DATED: April 28, 2021
13
14
15
16                                            CONSUELO B. MARSHALL
                                              UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                     9
